Although I agree with the opinion of this court in all other respects, I cannot agree that the state's failure to honor its commitment to remain silent at Murnahan's sentencing, which was part of the plea bargain, has been shown to have been harmless.
The very first comment made by the prosecutor at sentencing referred to the fact that as a result of the plea bargain the charges against Murnahan were reduced in both quality and quantity:
"Based upon the plea agreement to a lesser offense and the fact that there was ongoing conduct and also a plea to a lessernumber of offense[s] I feel that a maximum sentence is appropriate in this situation." (Emphasis added.)
The trial judge's comments upon imposing sentence resonate with the prosecutor's having pointed out that Murnahan had already been the beneficiary of a substantial reduction in the quality and quantity of the charges before the imposition of sentence:
"Well, I've reviewed the presentence investigation as well as all of the psychological records that have been submitted to me by those who've had contact with you, Mr. Murnahan. And in reviewing the accounts that I have here of this activity, very frankly, it does appear to me that you've been given asubstantial consideration or break, I guess is the choice ofwords that you'd understand most clearly, in allowing you toplead to this one count of attempted rape because it appears to me from what I see here that this was to some extent an ongoing sexual activity that you were involved in; and I recognize that you blame principally the other party and I suppose he blames you, but in any event, *Page 86 
there is no question about the fact that there were probably anumber of very — much more serious counts available that couldhave been filed." (Emphasis added.)
In view of the similarity between the prosecutor's comment and the trial court's articulated reasoning for imposing the sentence that it did, I am not satisfied that the state's failure to honor its plea bargain had no prejudicial effect. It is possible that the sentence would have been the same, regardless, but I cannot determine that with reasonable probability from this record.
Where the state fails to honor its commitment, as part of a plea bargain, to remain silent at sentencing, one appropriate remedy is to reverse and remand for resentencing. That is what I would do in this case.
In all other respects, I agree with the opinion of this court.